Citation Nr: 0423899	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to a TDIU.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In the September 2000 rating decision, the RO also denied the 
veteran's claims seeking increased ratings for his 
pancreatitis and right eye glaucoma.  Although the veteran's 
Notice of Disagreement included challenges to these 
determinations, in his November 2000 Substantive Appeal, he 
indicated he was appealing only the TDIU denial.  Further, in 
February 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board); at the 
hearing, the veteran acknowledged that the only issue on 
appeal to the Board was his claim seeking a TDIU.

In May 2002, the Board undertook additional development of 
the veteran's claim seeking a TDIU pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, although 
the Board obtained copies of outstanding records as well as 
of the September 2002 VA miscellaneous digestive conditions 
and eye examination reports, in light of the Federal 
Circuit's decision, in June 2003 the Board remanded the 
matter to the RO for its initial review of that evidence.

Because the RO has confirmed and continued the denial of the 
veteran's TDIU claim, this case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for pancreatitis, which 
is evaluated as 60 percent disabling, and for right eye 
glaucoma, which is evaluated as 40 percent disabling.

2.  The veteran has a high school education and was last 
employed in 1993.  

3.  The evidence shows that the veteran is unemployable by 
reason of his service-connected pancreatitis and right eye 
glaucoma.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to a TDIU and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in a September 2002 letter, the Board notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  In 
light of the foregoing, as well as the Board's June 2003 
remand, VA gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded VA digestive system and 
eye examinations in September 2002 to determine whether he 
was unemployable solely due to the impact of his service-
connected pancreatitis and right eye glaucoma.  Further, 
pursuant to the Board's June 2003 remand instructions, those 
examiners prepared addenda to those reports, each dated in 
October 2003.  Although the examiners' addenda do not comport 
with the Board's June 2003 remand instructions, because the 
Board finds that the veteran is entitled to a TDIU, a remand 
for compliance of the Board's instructions, pursuant to the 
holding of the Court's decision in Stegall v. West, 11 Vet. 
App. 268 (1998), is not warranted.  See Evans v. West, 12 
Vet. App. 22, 30-31 (1998).  

VA has also associated with the claims folder records of the 
veteran's regular VA treatment as well his veteran's VA 
vocational rehabilitation folder.  In addition, the claims 
folder contains a copy of the transcript of the veteran's 
testimony at the February 2002 Board hearing.  Further, in 
April 2004, prior to the transfer of the claims folder to the 
Board, the veteran submitted to the RO pertinent VA records 
that, to date, the RO has not considered; the claims folder 
was received at the Board in June 2004.  Because the evidence 
supports the veteran's claim, the Board will consider the 
evidence in the first instance because the veteran will not 
be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Finally, there is no pertinent identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument, and 
thus the Board will thus proceed with the consideration of 
this case.  

Under the circumstances, and in light of the Board's decision 
finding that entitlement to a TDIU has been shown, the Board 
concludes that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  In this case, the extensive record on appeal and 
the Board's favorable determination demonstrate the futility 
of any further evidentiary development; hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background and Analysis

The veteran asserts that he is unemployable due to his 
service-connected pancreatitis and right eye glaucoma alone.  
In support, in his statements and testimony, he reports that 
he is unable to work in an office due to the constant, daily 
pain stemming from his chronic pancreatitis, which is also 
productive of diarrhea, fatigue, weakness, nausea and dry 
heaves.  In fact, in addition to his constant 
gastrointestinal pain, the veteran states that he is 
constantly "in and out of the bathroom," and maintains that 
he is also not able to work in an office environment because 
he is unable to read due to his service-connected glaucoma.  
In addition, he and his representative emphasize that VA 
rehabilitation counselors have concluded that due to his 
service-connected disabilities he could not be retrained and 
was unemployable.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's pancreatitis and right eye glaucoma are 
evaluated as 60 percent and 40 percent disabling, 
respectively, and the veteran maintains that a TDIU is 
warranted due solely to these conditions alone.  In this 
regard, the Board notes that given the 60 percent and 40 
percent ratings, the veteran satisfies the requirements set 
forth in 38 C.F.R. § 4.16.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that in Guerrieri v. Brown, 4 Vet. App. 467 
(1993), the Court offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Id. at 470-71.

Although the Board has reviewed the voluminous lay and 
medical evidence in detail, which deals with the 
symptomatology and severity of the veteran's various medical 
conditions, because service connection has been established 
for only pancreatitis and right eye glaucoma, the Board will 
focus its discussion to the evidence that concerns whether he 
is unemployable as a consequence of these two disabilities 
alone.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

In an April 2002 assessment prepared by a VA rehabilitation 
counselor addressing the veteran's feasibility for 
employment, the examiner noted that service connection had 
been established for pancreatitis and right eye glaucoma.  
The rehabilitation counselor also observed that the veteran 
was HIV+, but noted that he had never developed AIDS.  The 
examiner stated that due to his pancreatitis, the veteran had 
abdominal pain and an inability to retain his weight; as to 
his right eye glaucoma, he stated that the veteran was only 
able to see a blur of an object directly in front of him, and 
that he now was suffering from the early stages of left eye 
glaucoma.  The rehabilitation counselor opined that due to 
his pancreatitis and right eye glaucoma, it was "very 
difficult, if not impossible," for the veteran to work.

In September 2002, the veteran was afforded formal VA 
digestive conditions and eye examinations.  The examiner who 
conducted the gastrointestinal examination indicated that the 
veteran was five feet eleven inches tall and weighed 132 
pounds.  He also noted that the veteran had numerous medical 
conditions and opined that he his pancreatitis alone did not 
preclude his ability to obtain and retain gainful employment.  

Similarly, the ophthalmologist who performed the VA eye 
examination concluded that the veteran's right eye glaucoma 
alone did not prevent him from "securing some form of 
gainful employment."  In support of that assessment, the VA 
eye examiner stated that although the veteran functioned as a 
one-eyed patient and was not able to perform tasks that 
require binocular vision, "even totally blind individuals, 
with proper education/tools can perform some sort of work."

In the June 2003 remand, the Board pointed out that although 
the September 2002 examiners each offered opinions as to 
whether the veteran was unemployable due to his pancreatis 
and right eye glaucoma alone, neither examiner offered an 
opinion as to whether it was at least as likely as not that 
the veteran's service-connected disabilities, taken together, 
rendered him unable to secure or follow a substantially 
gainful occupation.  As such, the Board determined that the 
case had to be remanded to the RO for further development, 
which included obtaining pertinent outstanding records and 
sending the veteran's claims folder to the examiners who 
conducted the September 2002 VA digestive condition and eye 
examinations at the Washington, DC, VA Medical Center (or if 
those examiners are no longer available, suitable 
replacement(s)), to prepare addenda to the September 2002 
examination reports addressing whether, without regard to the 
veteran's age or the impact of any nonservice-connected 
disabilities, it was at least as likely as not that the 
veteran's service-connected pancreatitis and right glaucoma, 
in the aggregate, rendered him unable to secure or follow a 
substantially gainful occupation.  

Pursuant to the Board's remand instructions, the RO 
associated VA outpatient treatment records, dated from July 
2002 to July 2003, which show that the veteran was diagnosed 
as having early left eye glaucoma.  These entries also 
reflect that although was HIV+, he had not developed AIDS, 
and that he was under the care of an infectious disease 
physician and was doing well.

In further compliance with the Board's remand instructions, 
both examiners prepared October 2003 addenda to their 
September 2002 examination reports.  In the October 2003 
addendum to the digestive conditions report, the examiner 
noted that he had again reviewed the veteran's claims folder.  
His response, however, in its entirety, states, "Final 
diagnosis and opinion:  Unchanged from the above-mentioned 
report."

In his October 2003 addendum, the ophthalmologist who 
conducted the September 2002 VA eye examination stated that 
the veteran had severely decreased right eye vision, but had 
20/20 vision in his left eye.  As such, he concluded that the 
veteran could perform work associated with vision 
requirements as long as he did not need binocular vision, 
such as for piloting aircraft.

In a February 2004 rating decision, a copy of which was 
issued to the veteran as part of the February 2004 SSOC, the 
RO, after considering the October 2003 addenda, confirmed and 
continued the denial of the veteran's TDIU claim.

In a detailed April 2004 statement that the veteran filed at 
the RO that same month, he noted that he weighed 130 pounds, 
which he reported was thirty to fifty pounds below normal 
body weight for his size.  The veteran also complained that 
as a result of "daily and debilitating" attacks of his 
pancreatitis, he suffered from stomach pain, nausea, and 
diarrhea, and stated that due to the condition, he was unable 
to eat solid foods.  With respect to his right eye glaucoma, 
he reported that he was legally blind in his right eye and 
was unable to work in an office environment because the level 
of light was too low and he was unable to read papers or a 
computer screen.  Finally, the veteran cited to a report 
prepared for VA by a vocational rehabilitation counselor, a 
copy of which he submitted with his April 2004 statement.

In an April 2004 report, the vocational rehabilitation 
counselor stated that the veteran was evaluated over the 
period from September 2002 to May 2003.  The vocational 
rehabilitation counselor who prepared the report indicated 
that she consulted on the case with the VA vocational 
rehabilitation counselor who had prepared the April 2002 
assessment.  The vocational rehabilitation counselor reported 
that the veteran was unable to read due to his vision 
problems, and was unable to maintain a regular schedule due 
to his pancreatitis.  As a result, she opined that it would 
be too difficult for the veteran to return to work "as he 
would be unable to remain productive during the course of the 
day."  The vocational rehabilitation counselor added, "His 
fatigue precludes normal work outside the home, and makes it 
imperative that he has frequent opportunities to rest."

In an addendum to that report, also filed at the RO in April 
2004, the vocational rehabilitation counselor reported that 
due to the veteran's vision problems, he could not 
distinguish details, read, or perform fine work, which 
presented a substantial barrier to his ability to acquire new 
skills.  In addition, she stated that because of his 
pancreatitis he had significant involuntary weight loss, 
fatigue, chronic pain and chronic diarrhea, which required 
the veteran to be close to restroom facilities.  In sum, she 
reiterated that he was unable to tolerate normal daily 
activities and needed to nap every afternoon.  Further, she 
stated that the veteran had to be monitored closely by his 
physicians, and thus he was unable to work.

Here, both the vocational rehabilitation counselor who 
prepared the April 2002 VA assessment and the VA counselor 
who drafted the April 2004 report agreed that the veteran was 
unemployable due to his pancreatitis and right eye glaucoma.  
Further, only these two examiners considered the aggregate 
impact of the veteran's service-connected pancreatitis and 
right eye glaucoma on his employability.  Moreover, the April 
2002 and April 2004 vocational rehabilitation assessments 
indicate that the veteran is unable to work in an office 
environment due to his vision problems, a conclusion 
consistent with the findings in the VA outpatient treatment 
records.  By contrast the only other medical evidence 
addressing whether the veteran was unemployable due to these 
service-connected conditions is the September 2002 VA 
digestive conditions and eye examination reports, both of 
which have October 2003 addenda.  Although the physicians who 
prepared these reports opined that neither his pancreatitis 
nor his right eye glaucoma alone prevented the veteran from 
working, neither examiner commented on the aggregate impact 
of the veteran's service-connected disabilities.  In light of 
the foregoing, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
medical evidence reflects that the veteran is unemployable 
due solely to his severely disabling pancreatitis and right 
eye glaucoma.  Thus, a grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



